UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A AMENDMENT NO. 2 (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Vertrue, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 92534N101 (CUSIP Number) Mr. Michael Palmer c/o Brencourt Advisors, LLC 600 Lexington Avenue, 8th Floor New York, NY 10022 (212) 313-9700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 20, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f), or 13d-1(g), check the following box:o. SCHEDULE 13D CUSIP No. 92534N101 1)NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Brencourt Advisors, LLC 13-4137530 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) (b)x 3) SEC USE ONLY 4) SOURCE OF FUNDS AF, OO (managed accounts) 5)CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6)CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7)SOLE VOTING POWER NUMBER OF1,617,1641 SHARES BENEFICIALLY8)SHARED VOTING POWER OWNED BY1,128,4462 EACH REPORTING9)SOLE DISPOSITIVE POWER PERSON1,617,1641 WITH 10)SHARED DISPOSITIVE POWER 1,128,4462 11)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,745,6103 12)CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13)PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 28.1% 14)TYPE OF REPORTING PERSON IA ­ 1 Includes 1,044,625 shares that the reporting person has the right to acquire.See Item 6. 2 Includes 762,396 shares that the reporting person has the right to acquire.See Item 6. 3 Includes 1,807,021 shares that the reporting person has the right to acquire.See Item 6. SCHEDULE 13D CUSIP No. 92534N101 1)NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Brencourt Credit Opportunities Master, Ltd 32-0006283 2)CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) (b)x 3)SEC USE ONLY 4)SOURCE OF FUNDS WC 5)CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6)CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda 7)SOLE VOTING POWER NUMBER OF1,449,1334 SHARES BENEFICIALLY8)SHARED VOTING POWER OWNED BYnone EACH REPORTING9)SOLE DISPOSITIVE POWER PERSON 1,449,133 WITH 10)SHARED DISPOSITIVE POWER none 11)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,449,133 12)CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13)
